Judgment unanimously modified, on the facts and in the exercise of discretion, by reducing the alimony to $300 per month and increasing the amount for the support and maintenance of the child of the marriage to $200 per month and, as so modified; affirmed, without costs. Upon the record before us, the amounts awarded by the judgment appealed from were excessive as to alimony and inadequate as to the support and maintenance of the child. Settle order. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.